FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30107

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00060-HA

 v.
                                                 MEMORANDUM*
JAMES PHINAZEE ELLIOTT,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      James Phinazee Elliott appeals from the district court’s judgment and

challenges his jury-trial conviction and 37-month sentence for conspiracy to

distribute oxycodone and to use communication facilities, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(C), 843(b), and 846. Pursuant to Anders v. California, 386

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Elliott’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. Elliott has filed a

pro se supplemental brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      We decline to address on direct appeal Elliott’s argument that trial and

sentencing counsel provided ineffective assistance. See United States v. Rahman,

642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     14-30107